In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-2802
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.

DONALD G. MOORE,
                                          Defendant-Appellant.

                         ____________
           Appeal from the United States District Court
               for the Central District of Illinois.
             No. 01-30031—Richard Mills, Judge.
                         ____________
      ARGUED MAY 20, 2003—DECIDED JULY 12, 2004
                    ____________



 Before COFFEY, KANNE, and DIANE P. WOOD, Circuit
Judges.
  COFFEY, Circuit Judge. Donald Moore pleaded guilty to
one count of possession of cocaine base (crack) with intent
to distribute, 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii), after the
district court denied his motion to suppress crack seized by
Springfield, Illinois, police officers when they searched
Moore during a traffic stop of a taxicab in which Moore was
a passenger. The district court found that Moore consented
to the search. Moore’s guilty plea was conditioned on
allowing him to appeal the district court’s denial of his
motion to suppress, and that appeal is before us now. We
affirm.
2                                                No. 02-2802

    I. Background
  On February 24, 2000, Springfield Police Detective Steve
Welsh and Officer Dave Baxter were conducting surveil-
lance of arriving passengers at the Amtrak station in
Springfield, in response to information that drug couriers
were transporting narcotics intended for distribution in the
Springfield area via Amtrak trains. From their vantage
point in the train station’s observation room, both officers
noticed Moore as he got off one of the trains and moved
quickly towards the station. The officers’ interest in Moore
piqued when he looked into the observation room, saw
Baxter’s police uniform (Welsh was dressed in plain
clothes), and “got kind of a surprised look on his face.” The
officers decided to question Moore, but before they could
reach him Moore left the station and got into the backseat
of a taxicab van. Both officers followed the cab, Baxter
in his squad car and Welsh in an unmarked car. Baxter
pulled the cab over after he saw the driver make two lane
changes without signaling. Welsh joined the traffic stop in
his car, and both Baxter and Welsh then exited their ve-
hicles and approached the cab.
   Baxter walked over to the driver, Larry Antle, explained
the reason for the stop, and asked Antle for his license,
registration, and proof of insurance. Meanwhile, Welsh
walked around to the passenger’s side of the taxi, opened
the van’s sliding door, identified himself as a detective with
the Springfield police department, and asked Moore if he
could ask him a couple of questions. Moore said “yes.”
Welsh first asked Moore if he was traveling from Chicago.
Moore said he was not, and that he was returning from
Bloomington, Illinois, where he had been visiting a friend.
Moore further explained that he used to live in Chicago, but
for the past year had lived in Springfield with a girlfriend
on “Bluebird Court.” Welsh next asked Moore for identifica-
tion, which Moore could not produce—he said he had an
Illinois identification card, but did not have it with him.
No. 02-2802                                                  3

   After obtaining Antle’s documents, Baxter walked over to
the passenger’s side of the cab where Welsh continued to
question Moore. Welsh had Baxter write down the iden-
tifying information Moore supplied (Baxter had a notepad,
Welsh did not). Moore told the officers that his name was
“Brian Smith,” he was 27 years old, his birthdate was
December 21, 1973 (which would make him 26 at the time,
not 27), and that he lived at 1654 Bluebird Court in Chicago
(recall that Moore earlier claimed that he was living on an
identically-named street in Springfield with his girlfriend).
Moore also supplied a partial social security number.
  With both Antle’s and Moore’s information in hand,
Baxter returned to his squad car to run background checks
on both of the cab’s occupants. Welsh remained with Moore
and asked him if he had any contraband. Moore replied that
he did not. By this time, Baxter’s background check of
Moore revealed that Moore had given the officers false in-
formation about his identity. Baxter relayed these results
to Welsh, and Welsh asked Moore to step out of the van.
Moore complied.
  Welsh then asked Moore if he would consent to a search.
Moore said he would, and (voluntarily) raised his hands up
and placed them on the van. During the subsequent search,
Welsh felt a hard, square object in the pocket of Moore’s
denim jacket (Moore was wearing the denim jacket under a
leather jacket). Based on his training and experience, Welsh
suspected that the object he felt in Moore’s jacket was
crack. Welsh removed the object, and Moore fled. Both
officers chased after Moore and found him hiding in a
bathroom stall at a nearby hotel. The object indeed turned
out to be crack (11 grams worth), and the officers arrested
Moore, but let Antle (the driver) leave with a verbal
warning.
  Moore was indicted on one count of possession with intent
to distribute five or more grams of crack, 21 U.S.C.
§ 841(a)(1), (b)(1)(B)(iii). Moore initially pleaded not guilty
4                                                No. 02-2802

and filed a motion to suppress the crack and any state-
ments that he made during his arrest. Moore alleged: 1)
that the officers exceeded the permissible scope of the traf-
fic stop and illegally seized him when Baxter joined Welsh
in questioning him instead of expeditiously completing the
purpose of the traffic stop; and 2) that Welsh’s search of his
inner jacket pocket exceeded the scope of his consent to a
“pat-down” search and was thus an illegal search that could
not be justified by the “plain feel” doctrine. The government
responded, and argued that Moore validly consented both to
Welsh’s initial questioning of him and to Welsh’s subse-
quent search of his clothing, and that Moore gave the
officers reasonable suspicion to detain him when he gave
them false information about his identity.
  The court referred Moore’s motion to a magistrate judge,
who recommended that the motion be denied after finding
that: 1) the traffic stop was based on probable cause; 2)
Baxter did not exceed the scope of the stop when he assisted
Welsh in obtaining Moore’s identifying information; 3)
Moore consented both to Welsh’s questioning and his
subsequent search of Moore’s clothing; and 4) Welsh’s
search would have been proper under the “plain feel” doc-
trine. The district court adopted the magistrate’s report and
recommendation in toto, and accordingly denied Moore’s
motion. Moore then changed his plea to guilty, but reserved
his right to appeal the court’s denial of his motion to
suppress.


    II. Issues
  On appeal, Moore argues that the court erred in denying
his motion to suppress because: 1) the officers exceeded the
permissible scope of the traffic stop when they questioned
him regarding matters unrelated to the purpose of the stop,
thus constituting an illegal seizure; and 2) Welsh exceeded
the scope of Moore’s consent to a “pat-down” search when he
reached inside Moore’s inner jacket pocket.
No. 02-2802                                                        5

    III. Analysis
    A. The Officers’ Questioning of Moore
  We first address Moore’s argument that the officers
exceeded the permissible scope of the traffic stop when they
questioned him regarding matters unrelated to the purpose
of the stop (and thus illegally seized him). As a preliminary
matter, we note (and Moore does not dispute) that the
officers had probable cause to stop the cab Moore was riding
in when they observed its driver make two lane changes
without signaling, violations of 625 ILCS 5/11- 804. See
Whren v. United States, 517 U.S. 806, 809-10 (1996) (police
may stop a vehicle when they have “probable cause to
believe that a traffic violation has occurred”). Once the
officers (legally) stopped the cab, Moore, as a passenger in
the vehicle, became subject to the officers’ custody and
control “until their safety could be assured.”1 United States
v. Childs, 277 F.3d 947, 949 (7th Cir. 2002) (citing Mary-
land v. Wilson, 519 U.S. 408 (1997)). And, incident to his
status as a passenger of a vehicle involved in a traffic stop,
Moore could be questioned by the officers without their
questions being deemed a “seizure” for Fourth Amendment
purposes (and thus perhaps requiring reasonable suspicion
or probable cause to justify the questions being asked at


1
   Moore argues that the officers’ stop of the cab was pretextual,
in that their only reason for stopping the vehicle was to question
him about suspected drug activity. Moore further contends that
the officers lacked reasonable suspicion, based on their observa-
tions at the train station, to stop him independently of their stop
of the cab. Neither of these arguments warrants consideration. As
long as the officers had probable cause to stop the taxicab, which
they did, their subjective motives are irrelevant. Whren v. United
States, 517 U.S. 806, 813 (1996). And they needed no further
justification than the cabdriver’s traffic violation to stop Moore as
the vehicle’s passenger. Maryland v. Wilson, 519 U.S. 408, 413-14
(1997).
6                                                   No. 02-2802

all). Childs, 277 F.3d at 951; see also United States v.
Thompson, 106 F.3d 794, 798 (7th Cir. 1997); United States
v. Finke, 85 F.3d 1275, 1280-81 (7th Cir. 1996); United
States v. Tipton, 3 F.3d 1119, 1122 (7th Cir. 1993); United
States v. Rivera, 906 F.3d 319, 322 (7th Cir. 1990); United
States v. Holt, 264 F.3d 1215, 1220-21 (10th Cir. 2001);
United States v. Shabazz, 993 F.2d 431, 436 (5th Cir. 1993).
Thus, clearly, Moore was not illegally seized when Welsh
approached the passenger’s side door of the cab and asked
Moore if he would be willing to answer some questions.
  There remains, however, the question of whether the
officers’ questioning of Moore, reasonable at its inception,
nonetheless became unreasonable (and therefore requiring
Fourth Amendment scrutiny) because the progressive
questioning exceeded the “duration” or “scope” of the stop.
Cf. Childs, 277 F.3d at 955-61 (Cudahy, J., concurring)
(agreeing with the result on other grounds, but arguing that
both “duration” and “scope” of questioning should be
considered regardless of impetus for stop). But cf. id. at 952-
53 (determining that an inquiry into the “duration” and
“scope” of questioning not necessary when there was
probable cause to arrest passenger for seatbelt violation
before questioning started). But we need not address this
question (or further parse out the rationale of Childs), for
here Moore consented to answer further questions from
Welsh,2 and it is well settled that a consensual encounter



2
  Moore argues that the district court erred in finding that he
voluntarily consented to answer Welsh’s questions. However, the
district court did not even pass on this question because Moore
failed to make this argument to the magistrate judge. Accordingly,
this argument is waived. United States v. Melgar, 227 F.3d 1038,
1040 (7th Cir. 2000) (arguments not made before the magistrate
judge are waived). We note also that Moore admitted at his sup-
pression hearing before the magistrate that he did, in fact, will-
ingly agree to answer Welsh’s questions. See Tr. at 59-60, 65-66.
                                                    (continued...)
No. 02-2802                                                        7

between an individual and a law enforcement official does
not trigger Fourth Amendment scrutiny, see United States
v. Drayton, 536 U.S. 194, 207 (2002); Florida v. Bostick, 501
U.S. 429, 434 (1991); United States v. DeBerry, 76 F.3d 884,
886 (7th Cir. 1996), so that an inquiry into the duration or
scope of the officers’ questioning is unnecessary. Thus the
officers’ questioning of Moore was not, in any respects, an
illegal seizure.


    B. Welsh’s Search of Moore’s Jacket
  Moore next argues that Welsh exceeded the scope of his
consent to a “pat-down” search when Welsh reached inside
Moore’s inner jacket pocket and retrieved the crack that led
to Moore’s indictment and conviction for possession of crack
with intent to deliver. Moore argues that he consented only
to a “pat-down” search rather than a full search of his
clothing. The magistrate judge disbelieved Moore’s version
of the events, and instead credited Welsh’s testimony that
Moore had consented to a thorough search, not limited to a
protective search for officer safety. The district court
adopted the magistrate’s findings in holding that the full
search was consensual, and thus the Fourth Amendment
did not require suppression of the drugs (or any subsequent
statements Moore made).
 If Moore indeed consented to the search, Welsh needed no
warrant or probable cause to conduct it.3 Schneckcloth v.


2
  (...continued)
We therefore make no finding as to this issue and note only that,
on the facts presented, Moore’s argument that his consent was
coerced appears to be foreclosed by the Supreme Court’s holdings
in Florida v. Bostick, 501 U.S. 429, 436-37 (1991) and United
States v. Drayton, 536 U.S. 194, 206-07 (2002).
3
  We note that after the officers discovered that Moore had sup-
plied them with false information, the officers, at a minimum, had
                                                       (continued...)
8                                                   No. 02-2802

Bustamonte, 412 U.S. 218, 219 (1973) (stating that “one of
the specifically established exceptions to the requirement of
both a warrant and probable cause is a search conducted
pursuant to consent”). Here, the issue boils down (as it
often does) to a credibility contest between Moore and
Detective Welsh. The magistrate and the district court
chose to believe Welsh, and Moore faces a demanding
standard of review in trying to convince us that both the
magistrate and the district court were wrong. United States
v. Mancillas, 183 F.3d 682, 710 (7th Cir. 1999) (a court’s
credibility determinations should be upheld unless it credits
“exceedingly improbable testimony”); see also United States
v. Gillaum, 355 F.3d 982, 987 (7th Cir. 2004) (applying
same standard of review to credibility determinations of
magistrate judge).
  In support of his argument, Moore contends that Welsh’s
testimony at the suppression hearing was inconsistent with
his testimony before the grand jury. Moore points out that,
at the suppression hearing, Welsh testified that he simply
asked Moore if “[he] could search” him without limiting the
scope of his request, Tr. at 42, but before the grand jury,
Welsh had stated that he only asked Moore for consent to
conduct a “pat-down” search, Tr. at 43. But Moore conve-



3
  (...continued)
reasonable suspicion to “suspect that criminal activity may be
afoot,” and could have conducted a “pat-down” search of Moore to
ensure their safety without asking for his consent. Terry v. Ohio,
392 U.S. 1, 30-31 (1968). The officers also, however, may have had
probable cause at this point to arrest Moore for obstruction of
justice, see 720 ILCS 5/31-4; Tipton, 3 F.3d at 1123-24, which
would have allowed them to conduct a full search of Moore (also
without his consent), United States v. Robinson, 414 U.S. 218, 235
(1973). The government argued this point before the magistrate
(the magistrate agreed with the government) and the district
court, but does not press this argument on appeal.
No. 02-2802                                                       9

niently ignores that, when Welsh was asked later in the
grand jury proceeding to clarify his statement, Welsh
testified that he specifically asked Moore “for permission to
search inside his clothing.” Tr. at 51. Thus Moore’s only
cognizable attack on the court’s decision to credit Welsh’s
testimony rather than his own is weak indeed, and does not
direct our attention to the sort of thing that we would
consider “exceedingly improbable” or “contrary to the laws
of nature,” as the standard of review demands to necessi-
tate reversal of the trial court’s credibility findings.
Mancillas, 183 F.3d at 710.
  Rather, the record reflects that the court’s (and the
magistrate’s) decision to believe Welsh’s version of the
events was exceedingly rational, and based on the consis-
tent testimony Welsh provided throughout the hearing,
testimony that mirrored his statement in his police re-
port—that he asked Moore “if I could search his clothing,
and he said yes.” Tr. at 51. Additionally, Welsh’s testimony
was corroborated by the taxicab driver, Antle, who testified
that, although he was unsure whether Welsh asked if he
could search or pat down Moore, he saw Moore turn around
and place his hands on the cab. Tr. at 11. Antle’s observa-
tions supported Welsh’s account rather than
Moore’s—Moore testified that during the search he re-
mained face-to-face with Welsh and never turned around
and placed his hands on the cab.4 Based on an in-court


4
  That Moore placed his hands on the cab does not necessarily
mean that he consented to a more extensive search than a “pat-
down,” as police officers generally request that suspects assume
this position even when only conducting a cursory search for
weapons. See, e.g., United States v. Mitchell, 256 F.3d 734, 735
(7th Cir. 2001). The (proper) inference that the district court drew
from Antle’s and Moore’s conflicting accounts was not that Antle’s
observations led directly to the conclusion that he had consented
                                                      (continued...)
10                                                   No. 02-2802

assessment of both Welsh’s and Moore’s credibility, the
magistrate—and later the district court reviewing the
magistrate’s findings—concluded that Welsh’s account was
more believable than Moore’s. Thus we see no reason to
disturb the district court’s finding that Moore consented to
a full search rather than just a cursory “pat-down” search
for weapons.5
 Accordingly, the district court’s decision to deny Moore’s
motion to suppress is AFFIRMED.

A true Copy:
       Teste:

                           ________________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




4
  (...continued)
to a full search, but rather that Moore’s account of the events was
less believable because his testimony on this point conflicted with
both Welsh’s testimony and Antle’s bystander account.
5
  Given our resolution of this issue based on Moore’s validly
tendered consent, we express no opinion as to whether Welsh’s
search of Moore was otherwise justified under the “plain feel” ex-
ception to the warrant requirement as articulated by the Supreme
Court in Minnesota v. Dickerson, 508 U.S. 366 (1993).


                     USCA-02-C-0072—7-12-04